Citation Nr: 1439434	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-39 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder.


REPRESENTATION

The Veteran represented by:     Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION


The Veteran had active duty from January 1974 to July 1974. 

This matter comes before the Board of Veterans' Appeals  Board) on appeal from a November 2008 decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of that hearing has been included in the claims file.

The Veteran has filed a claim seeking service connection for depression and bipolar disorder, arguing that his mental health disability had its origin during his period of active military service.  The Veteran has filed for a claim for service connection for his mental illness whatever it is and the Board thus has styled the claim as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (Multiple medical diagnoses that differ from a claimed condition do not necessarily represent a separate claim, and what constitutes a claim should not be limited by a lay Veteran's assertion, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

In February 2013, the Board issued a decision denying the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in March 2014, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion for a Remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Court directed the Board to provide the Veteran the opportunity to submit additional argument and evidence to support his claim, particularly medical evidence of any nexus between service and any current acquired psychiatric disorder.  

The Veteran, through his attorney, has identified two caregivers, Dr. Mary C. DeClue, although the file indicates she is a nurse practioner, and Dr. Iandine Parres, and requested VA to obtain these records.  Nurse Practioner DeClue also notes treatment by a Dr. Cox in Mt. Vernon, Illinois.  In addition, the Social Security Administration records indicate that the Veteran received treatment or was referred to the psychiatry department at Washington University in St. Louis, Missouri for treatment.  Finally, there are notations in the file that the Veteran received mental health care from Dr. Dawn Holman.  The Board has determined that all of the missing records are relevant and there is a reasonable possibility that the records could help substantiate the claim and the RO should request those records.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

The Veteran also testified that his depression began in service when he signed an enlistment contract with the Navy promising him that he would be trained as a draftsman.  As he neared the end of boot camp, the Veteran was told that he would not be a draftsman and instead was trained to fight fires aboard ship.  The RO should therefore obtain the Veteran's personnel file as it may help the Veteran prove his claim.  

After the foregoing record development is completed, the Veteran should be provided a VA examination with an accompanying medical opinion to determine whether the Veteran has any mental health disability related to service.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's personnel file.  All efforts must be documented and associated with the file. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran either to submit or authorize VA to obtain the medical records of the psychiatry department at Washington University, St. Louis, Missouri, Dr. Dawn Holman, Dr. or Nurse Practioner Mary C. DeClue, Dr. Cox, Dr. Iandine Parras, and any other medical providers not previously provided who treated or evaluated the Veteran for a mental health disability including the relationship between any mental health disability and service.  The RO/AMC should attempt to obtain these records once authorization is obtained.  

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

3.  Provide the Veteran with a VA mental health examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a mental health disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

Any opinion provided should be reconciled with the previous opinions obtained or noted in the records.  The examiner should specifically discuss whether the Veteran has, but is not limited to, bipolar disorder, substance-induced mood disorder, a depression-related mood disorder such as dysthymia and major depressive disorder, and a dependent personality disorder.

A complete rationale must be provided for any opinion offered.

4.  After the development requested is completed, readjudicate the claim for service connection for an acquired psychiatric disorder.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



